Pee Ctjbiam: :
We discover no error in the first five specifications. They all refer to the charge of the court and the answers to points. The portions of the charge, embraced in the first and second assignments, are a mere statement by the court of the plaintiff’s allegations. The third and fourth assignments are general in their character, and relate in the main to alleged errors-of omission. We cannot reverse the court below for “not reviewing and analyzing the evidence,” and for “not instructing the jury sufficiently as to the rules for weighing the value of testimony.” If more specific instructions were desired, they could have been obtained by asking for them in the usual way. The qualification of defendants’ second point was justified by the ruling of this court when the case was here before. See Price v. Grantz, 118 Pa. 402. The matter complained of" in the sixth assignment was not excepted to below, and for this reason will not be discussed. Nothing, therefore, is to be implied from our silence.
Judgment affirmed.